IN THE SUPREME COURT OF TEXAS
                                                 444444444444
                                                    NO . 15-0886
                                                 444444444444


        SAMSON EXPLORATION, LLC (FORMERLY SAMSON LONE STAR, L.P.),
                               PETITIONER

                                                          v.

                      T.S. REED PROPERTIES, INC., ET AL., RESPONDENTS

             4444444444444444444444444444444444444444444444444444
                                ON PETITIONS FOR REVIEW FROM THE
                         COURT OF APPEALS FOR THE NINTH DISTRICT OF TEXAS
             4444444444444444444444444444444444444444444444444444

                                          Argued February 28, 2017


         JUSTICE GUZMAN delivered the opinion of the Court.


         In this dispute involving mineral interests pooled for natural gas production, lessors and other

stakeholders allege the lessee underpaid royalties owed to them under their mineral leases and

pooling agreements.1 One group of stakeholders asserts claims arising from the amendment of a

pooled-unit designation that changed the unit’s boundaries and withdrew a producing well from that

unit (the Unpooling Stakeholders). Another group seeks to enforce a contractual obligation to pay

         1
           The stakeholders are Patricia Belden; Roger Craddock and Iris Klorer Craddock, Individually and as Trustees
of the Craddock Family Trust; Thomas Klorer; Valerie Klorer; Marlborough School; Simpson-Omohundro Foundation;
Capital One, N.A., Trustee of the Sara W ilson Carlson Exempt Trust; Capital One, N.A., Trustee of the Mark C. W ilson
Grantor Trust; Thomas Edwin Doran; Andrew Johns, Individually and as Trustee of the J.J. Johns Land Trust; Gary
Cruse, as Executor of the Estate of Vivian Burch; Mary Hyde; Cornelia Clark Akin; Florence Owens Dodington; Capital
One, N.A., as Trustee for the W illiam Andrew Fletcher Trust; Patricia Gardner Deland, Individually and as Executrix
of the John T. Gardner Estate; Roger Steven Holley; Sallye Jones Keith by and through her attorney-in-fact, Capital One,
N.A.; Joseph A. Owens, II; T.S. Reed Properties, Inc.; W alter R. Taber, Jr.; W illiam F. Taber; and Cecil Taber W ard.
royalties on a pooled unit that indisputably encompasses two producing wells, but one of those wells

had already been included within the boundaries of another pooled unit (the Overlapping Unit

Stakeholders).

       The issues presented largely center on the lessee’s efforts to avoid a contractual obligation

to pay royalties to the Overlapping Unit Stakeholders for production from a zone shared by the two

pooled units. The lessee’s main contract-avoidance theory is that (1) pooling necessarily effects a

cross-conveyance of title; (2) a pooled unit is not valid unless title is cross-conveyed; (3) the

production zone for the disputed well was previously committed to another pooled unit; (4) title

cannot be conveyed twice; and (5) as a result, the subsequently pooled unit is invalid for purposes

of the agreement to pay royalties. The Overlapping Unit Stakeholders dispute that cross-conveyance

of title between lessors in a pooled unit is required to form a valid unit, but argue that any such

requirement is limited to pooling effected by joint or community leases. The Overlapping Unit

Stakeholders further argue, in the alternative, that cross-conveyance of title is merely a theory of

implied or presumed contractual intent that can be—and was in this case—expressly disclaimed.

As their primary argument, however, the Overlapping Unit Stakeholders assert that ineffective

conveyance of title is not a valid defense to a breach-of-contract action.

       The lower courts held the agreement to pay royalties is enforceable, and we agree.

Ineffective conveyance of title does not preclude the lessee’s liability under a contract theory. With

respect to the other issues raised in the cross-petitions for review, we hold:

       C         the lessee’s quasi-estoppel and scrivener’s error defenses to contract enforcement fail
                 as a matter of law;


                                                   2
         C          the lessee is not entitled to recoup royalty payments from stakeholders in another
                    pooled unit;

         C          our decision in Hooks v. Samson Lone Star, Ltd. Partnership2 precludes the
                    Unpooling Stakeholders’ claims; and

         C          the court of appeals properly construed a proportionate-reduction clause to award
                    royalties owed to the Overlapping Unit Stakeholders in accordance with their 50%
                    mineral-interest ownership.

Accordingly, we affirm the court of appeals’ judgment.

                                    I. Factual and Procedural Background

         Samson Exploration, LLC (formerly Samson Lone Star, L.P.) is the lessee under adjacent

East Texas mineral leases unilaterally pooled for natural gas development. The litigation over

royalties owed under the mineral leases involves multiple stakeholders, three gas wells, and two

pooled units. Samson was authorized to pool the leases, and the pooled units conform to the terms

of the pooling provisions in the underlying leases,3 but Samson’s execution of the pooling unit

designations generated a dispute about the production attributable to each pooled unit. The material

facts are, for the most part, undisputed.

                                                 A. Unpooling Claims

         In mid-2001, Samson created the Black Stone Minerals A No. 1 Gas Unit (Black Stone

Minerals Unit), which had boundaries of 6,000 to 13,800 feet subsurface. Samson obtained



         2
             457 S.W .3d 52 (Tex. 2015).

          3
            Subject to an exception not applicable in this case, one of the leases authorized pooling only if the entire leased
acreage was included in the pooled unit. Although only a portion of the leased premises was pooled into one of the units
at issue, the parties agree and the record establishes that the lessor waived the lease requirement in writing and that the
lease provision containing that limitation was thereby amended.

                                                              3
production from two wells within the pooled unit’s boundaries. The first well, which produced from

12,304 feet to 12,332 feet subsurface, was located on property leased by Black Stone Minerals Co.

The second well was on the Joyce DuJay lease and produced from 13,150 to 13,176 feet subsurface.

After obtaining production from both wells in the unit, Samson unilaterally amended the unit’s

boundaries, reducing the surface acreage committed to the unit and changing the pool’s depths to

12,400 feet and below. The amended unit was renamed the Joyce DuJay No. 1 Gas Unit

(DuJay1/Amended Unit). Altering the pooling unit’s boundaries had the effect of excluding the first

well from the amended and renamed unit. Samson amended the unit in this manner because, despite

a co-tenant’s consent to pooling, Black Stone Minerals exercised a contractual right against pooling

its mineral interests.

        After amendment and renaming, Samson did not attribute any production from the first well

to the DuJay1/Amended Unit.          Asserting breach-of-contract claims, stakeholders in the

DuJay1/Amended Unit (the Unpooling Stakeholders) contend the amendment was improper and

Samson therefore owes them royalties based on production from the first well. However, in a recent

case involving the same circumstances, Hooks v. Samson Lone Star, Ltd. Partnership, we held the

unpooling claims of similarly situated stakeholders were not viable because they had ratified the

amendment altering the Black Stone Minerals Unit’s boundaries and renaming it the

DuJay1/Amended Unit.4 Our holding, we said, was based “solely on the facts that [the stakeholders]




        4
            457 S.W .3d at 65-66.

                                                 4
received [from Samson] notice of an amendment to the unit designation, accepted royalties from the

amended unit, and [did] not challenge the amended unit.”5

                                         B. Overlapping Units Claims

         After establishing the DuJay1/Amended Unit, Samson drilled a third well, which, like the

second well, was located on the Joyce DuJay lease. About ten months later, Samson retroactively

designated a new unit covering the depth at which the third well was producing—12,197 to 12,342

feet. The new unit was named the Joyce DuJay A No. 1 Gas Unit (DuJay-A Unit or Overlapping

Unit) and largely included the same surface area as the DuJay1/Amended Unit plus additional

acreage from the T.S. Reed Properties lease (Reed lease). Though the third well produced above the

DuJay1/Amended Unit’s subsurface boundaries, the DuJay-A Unit’s boundaries extend to

“production occur[ing] below a depth of 12,000 feet,” thus encompassing subsurface depths that

overlap the depths in the DuJay1/Amended Unit. Under the express terms of the pooling instrument,

the second well is included in both the DuJay1/Amended Unit and the later-formed DuJay-A Unit.

Samson has paid royalties on the second well only to the DuJay1/Amended Unit stakeholders

(Unpooling Stakeholders) and not the DuJay-A Unit stakeholders (Overlapping Unit Stakeholders).

The Overlapping Unit Stakeholders contend Samson breached its obligations under the mineral lease

and pooling unit designation by failing to pay royalties on production from the second well.6




         5
             Id. at 66.

         6
            The Overlapping Unit Stakeholders base their claims on the Reed lease. Those plaintiffs, which the parties
refer to as the “Reed Plaintiffs,” are T.S. Reed Properties and ten nonparticipating royalty-interest holders in the land
subject to the Reed lease.

                                                           5
       Though admitting the overlap, Samson disclaims any intent to create overlapping units,

asserting the failure to designate a depth limitation to avoid any overlap was a mistake. Samson had

the unilateral right to pool under the leases at issue and was the master of the unit designation

describing the pooled unit. As originally drafted and as revised from time-to-time to add new leases

to the unit, the pooling instrument specified a lower depth limitation of 12,400 feet. Shortly before

the unit designation was filed, however, Samson’s outside counsel revised the instrument to remove

the depth limitation and affirmatively changed the unitized depth to production “below a depth of

12,000 feet.” Before filing the designation with the county, Samson circulated it internally with the

following handwritten notation on the routing memo: “Re-routed 7-2-03 / 12,000' & below.”

       In connection with this lawsuit, counsel could not recall—some ten years after the unit

designation was filed with the county—“why the change was requested,” but denied any “intent to

create a unit that overlapped with the same depths as the [DuJay1/Amended] Unit.” He explained:

       Given that the [DuJay1/Amended] Unit included some of the same surface acreage
       as the [DuJay-A] Unit, it would have been a mistake to include depths in the [DuJay-
       A] Unit that were already included in the [DuJay1/Amended] Unit. It was a
       scrivener’s error for the unit designation of the [DuJay-A] Unit not to have stated a
       depth limitation of 12,400 [feet].

Though the unit designation allows for amendment “at any time, in order to correct any error herein,”

the record reflects that Samson did not amend the unit to correct the alleged error.

       Samson contends the DuJay-A Unit pooling is invalid due to the overlap with the

DuJay1/Amended Unit. In the alternative, Samson asserts (1) enforcement should be denied based

on the Overlapping Unit Stakeholders’ acceptance of payments limited to production on the third

well or (2) the pooling designation should be reformed to specify a bottom depth limitation of 12,400

                                                 6
feet due to a scrivener’s error.          If Samson is held to its agreement, Samson argues the

DuJay1/Amended Unit stakeholders must forfeit, at least in part, payments for production from the

second well, because imposing liability under the pooling agreement with the DuJay-A Unit

stakeholders would have the practical effect of enlarging the DuJay1/Amended Unit and decreasing

each stakeholder’s net mineral interest in the larger pooled unit. Samson contends its working

interest should not bear the burden of the royalty obligation.

                                      C. Lower Court Proceedings

        Some of the Unpooling Stakeholders sued Samson in 2004, and thereafter other Unpooling

Stakeholders joined the suit along with the Overlapping Unit Stakeholders. Over the span of five

years, the trial court rendered judgment on the parties’ claims, counterclaims, and defenses in a series

of interlocutory summary-judgment orders. In 2013, the trial court rendered final judgment,

awarding nearly $450,000 in breach-of-contract damages to the Unpooling Stakeholders and more

than $2.5 million in breach-of-contract damages to the Overlapping Unit Stakeholders.7 The latter

award reflects a reduction in accordance with the Reed lease’s proportionate-reduction clause, which

was applied based on the Overlapping Unit Stakeholders’ 50% mineral interest. The trial court also

awarded pre-judgment interest in excess of $1.5 million and post-judgment interest at statutory and

contractually specified rates.

        The parties cross-appealed, asserting various complaints about the trial court’s summary

judgment, a good number of which are not at issue on appeal to this Court. The court of appeals



         7
           The trial court awarded additional damages to some of the plaintiffs on claims for accrued, but unpaid
royalties. That portion of the judgment was not appealed.

                                                       7
reversed the judgment favoring the Unpooling Stakeholders and rendered judgment for Samson

based on our ratification holding in Hooks.8 With regard to the Overlapping Unit Stakeholders, the

court of appeals affirmed as to liability without reimbursement from the DuJay1/Amended Unit

stakeholders9 and affirmed the proportionate-reduction clause’s application,10 but concluded the

damages award was excessive to the extent it was calculated based on production that had occurred

before the Overlapping Unit existed.11 The court reversed the damages award on that basis and

remanded to the trial court on the damages issue. The court affirmed the judgment as to all non-

appealing parties.

         No party was completely satisfied with the court of appeals’ judgment, and consequently,

each side petitioned for review.

                                                  II. Discussion

         In this appeal, the issues have narrowed somewhat, though several issues are presented.

Samson challenges the judgment in the Overlapping Unit Stakeholders’ favor on the grounds of

contract invalidity and the affirmative defenses of quasi-estoppel and reformation based on

scrivener’s error, complaining the court of appeals ignored its cross-conveyance-of-title argument

and failed to consider evidence raising a fact issue on its affirmative defenses. Samson also claims



         8
           2015 W L 6295726, at *6, ___ S.W .3d ___ (Tex. App.— Beaumont 2015) (finding “no significant distinction
between the acts of the stakeholders in the [DuJay1/Amended] Unit that are at issue here and the acts the Supreme Court
relied on in Hooks to conclude that by such acts, Samson’s amendment was ratified and had been accepted”).

         9
             See generally id. at *7-17.

         10
              Id. at *22-23.

         11
              Id. at *20-21.

                                                          8
a right of reimbursement against stakeholders in the DuJay1/Amended Unit to the extent Samson

is liable to the Overlapping Unit Stakeholders, describing its royalty payments to the former as good-

faith overpayments.

         The Unpooling Stakeholders urge error in the court of appeals’ reliance on Hooks on both

procedural and evidentiary bases, arguing (1) Samson failed to properly raise the ratification defense

in the trial court, and (2) in the alternative, three of the Unpooling Stakeholders—Marlborough

School, Simpson-Omohundro Foundation, and the estate of Vivian Burch—did not receive the same

notice regarding amendment of the Black Stone Minerals Unit that we identified in Hooks as

sufficient to support ratification. The Overlapping Unit Stakeholders contend the lower courts

misconstrued the Reed lease and misapplied the proportionate-reduction clause, asserting the

proportionate-reduction clause is not implicated because the lease conveyed only a 50% mineral

interest.

         The foregoing issues were resolved on cross-motions for summary judgment. Accordingly,

we apply well established standards of review, requiring rendition of judgment as a matter of law

absent a genuine issue of material fact.12 We review summary-judgment evidence “in the light most

favorable to the party against whom the summary judgment was rendered, crediting evidence




         12
            See T EX . R. C IV . P. 166a(c), (i); First United Pentecostal Church of Beaumont v. Parker, 514 S.W .3d 214,
220 (Tex. 2016) (“To defeat a no-evidence motion, the non-movant must produce evidence raising a genuine issue of
material fact as to the challenged elements.”); SeaBright Ins. Co. v. Lopez, 465 S.W .3d 637, 641 (Tex. 2015) (in a
traditional motion for summary judgment, the movant must prove no material fact issue exists and it is therefore entitled
to judgment as a matter of law).

                                                           9
favorable to that party if reasonable jurors could, and disregarding contrary evidence unless

reasonable jurors could not.”13

                          A. Breach of Contract as a Viable Theory of Recovery

         “[O]il and gas leases in general, and pooling clauses in particular, are a matter of contract.”14

A lessee’s authority to pool requires the lessor’s consent, which is typically furnished via a pooling

provision in the mineral lease.15 Pooling is valid only if done “in accordance with the method and

purposes specified in the lease.”16 A pooled unit that does not comply with the terms of the pooling

agreement is invalid and unenforceable absent the lessor’s ratification.17 “The primary legal

consequence of pooling is that production and operations anywhere on the pooled unit are treated

as if they have taken place on each tract within the unit.”18 We have further said that pooling

“‘effects a cross-conveyance among the owners of minerals under the various tracts of royalty or

minerals in a pool so that they all own undivided interests under the unitized tract,’”19 but at the same


         13
          SeaBright Ins., 465 S.W .3d at 641 (quoting Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289
S.W .3d 844, 848 (Tex. 2009)).

         14
              Wagner & Brown, Ltd. v. Sheppard, 282 S.W .3d 419, 424 (Tex. 2008).

         15
              Se. Pipe Line Co. v. Tichacek, 997 S.W .2d 166, 170 (Tex. 1999).

         16
              Id.

         17
           Cf. Montgomery v. Rittersbacher, 424 S.W .2d 210, 213-15 (Tex. 1968) (though executive-rights holder has
the exclusive right to lease, that right does not extend to pooling a nonparticipating royalty interest (NPRI) because
pooling has the effect of diminishing the NPRI’s interest; however, the NPRI can ratify a pooling agreement and take
a proportional share even if the executive exceeded its authority in the first instance).

         18
              Tichacek, 997 S.W .2d at 170.

         19
           Hooks v. Samson Lone Star, Ltd. P’ship, 457 S.W .3d 52, 62-63 (Tex. 2015) (quoting Montgomery, 424
S.W .2d at 213); see also Minchen v. Fields, 345 S.W .2d 282, 285 (Tex. 1961) (“‘[A] unitization of the royalty and
minerals under different tracts effects a cross-conveyance to the owners of minerals under the various tracts of royalty
or minerals so that they all own undivided interests under the unitized tract in the proportion their contribution bears to

                                                            10
time we have never determined “whether pooled units may overlap.”20 Leases may be validly pooled

even when all royalty interests in the land are not pooled; for example, absent consent, the right of

the executive to lease does not extend to pooling a nonparticipating royalty interest (NPRI), and

failing such consent or subsequent ratification, an NPRI must be paid on a nonpooled basis while

pooled interests share pro rata.21 Thus a lessee may owe different royalty obligations with respect

to the same lands.

         In this case, the parties agree Samson had authority to create the DuJay-A (Overlapping) Unit

and the unit conforms to the lease requirements for pooling. Samson nevertheless asserts it has no

obligation to pay royalties as promised because the DuJay-A Unit shares a zone with a previously

pooled unit. Though governed by contract, pooling involves property rights. Samson’s contract-

invalidity argument centers on the contention that “it is impossible to cross-convey the same pooled

lands, substances, and depths twice at the same time.” Samson thus contends the DuJay-A pooling

was invalid due to the overlap.

         The court of appeals construed Samson’s somewhat vague defensive theory as a claim of

impracticability.22 Supervening impracticability excuses contract performance when, “after a



the unitized tract.’” (citing Veal v. Thomason, 159 S.W .2d 472 (Tex. 1942) and quoting lower court opinion with
approval)).

         20
              Hooks, 457 S.W .3d at 66.

         21
            Minchen, 345 S.W .2d at 284-85; see also Montgomery, 424 S.W .2d at 213-14; cf. Brown v. Smith, 174
S.W .2d 43, 46 (Tex. 1943) (lease could not be enforced against lessee because lease was executed pursuant to a contract
that required all royalty interest holders to join the lease, NPRI holder did not join the lease, and executive did not have
the right to pool the NPRI; consequently, “the lease tendered was . . . not the lease that petitioners contracted to
acquire”).

         22
              2015 W L 6295726, at *10-13, ___ S.W .3d ___ (Tex. App.— Beaumont 2015).

                                                            11
contract is made, a party’s performance is made impracticable without his fault by the occurrence

of an event the non-occurrence of which was a basic assumption on which the contract was made,

his duty to render that performance is discharged, unless the language or the circumstances indicate

the contrary.”23 Samson does not challenge the court of appeals’ holding that, as a matter of law,

Samson was not without fault in frustrating performance. As the court of appeals explained, Samson

unilaterally created the pooled unit and unilaterally defined its boundaries, without including a depth

limitation.24 The court of appeals declined to consider whether a cross-conveyance of title is

required to effect a pooling or under what circumstances, because the case “was not tried as a

trespass to try title case; instead, the trial court awarded contract damages under the DuJay-A

claimants’ breach of contract theory.”25

         Asserting the court of appeals missed the point, Samson characterizes the matter as “akin to

a defense of illegality,” asserting the law does not authorize overlapping pooled units and that

enforcement should therefore be limited to “[the unit’s] permissible boundaries—from 12,000 feet

to 12,400 feet subsurface.”26 Arguing a contractual obligation to pay royalties on the second well


         23
           R ESTATEM EN T (S ECON D ) O F C O N TRACTS § 261 (1981); see also Centex Corp. v. Dalton, 840 S.W .2d 952,
954 (Tex. 1992) (holding a contract unenforceable when rendered invalid by governmental regulations).

         24
            2015 WL 6295726, at *11-12 (holding the record conclusively establishes that “Samson and its agents were
the only decision makers with respect to creating the boundaries of the pools at issue” and no evidence exists that “any
of the DuJay-A claimants were involved in the decisions Samson made to establish the boundaries of the pools at issue
[or that they] were on notice of the unit’s boundaries before Samson filed the document that declared them”).

         25
              Id. at *11.

         26
            Samson implies that, as with an illegal contract (which this is not), severance could remedy the alleged
infirmity, but Samson does not identify what language could be severed to rectify the alleged invalidity and none is
apparent. The only way to rectify any infirmity in the pooling designation is to add language. “W hile Texas courts favor
validating transactions rather than voiding them, a court may not create a contract where none exists and generally may
not add, alter, or eliminate essential terms.” MKM Eng’rs, Inc. v. Guzder, 476 S.W .3d 770, 778 (Tex. App.— Houston

                                                           12
cannot be enforced unless the unit designation was capable of effecting a cross-conveyance of title

of the related subsurface depths, Samson says the court of appeals should have considered whether

a cross-conveyance of title is effected rather than enforcing payment of a royalty under the leases as

a contract.

         The Overlapping Unit Stakeholders view the cross-conveyance of title theory as a red herring

because this is a contract dispute, not a title dispute. The stakeholders further assert that the

cross-conveyance of title theory arises only in the context of joint and community leases27 and argue

the theory—one of presumed contractual intent28—is not implicated when pooled units are

unilaterally formed by lessees pursuant to a mineral-lease pooling provision. The stakeholders




[14th Dist.] 2015, no pet.).

          27
             See, e.g., Veal v. Thomason, 159 S.W .2d 472, 476-77 (Tex. 1942) (for purposes of determining “necessary
parties” to a trespass-to-try-title action, community lease vested “all the lessors of land in [a] unitized block with joint
ownership of the royalty earned from all the land” in the unit, which “constitute[d] the owner of such royalty the owner
of an estate in such land”); French v. George, 159 S.W .2d 566, 568-69 (Tex. Civ. App.— Amarillo 1942, writ ref’d)
(terms of jointly executed lease could only be construed as intending to effect a pooling with proportional sharing of
royalties). Compare Sohio Petrol. Co. v. Jurek, 248 S.W .2d 294, 298 (Tex. Civ. App.— Fort W orth 1952, writ ref’d
n.r.e.) (rejecting cross-conveyance theory applied to pooling effected by means other than the community and joint
leasing scenarios in Veal, French, and Belt v. Tex. Co., 175 S.W .2d 622 (Tex. Civ. App.— Amarillo 1943, writ ref’d))
with Miles v. Amerada Petrol. Corp., 241 S.W .2d 822, 825-26 (Tex. Civ. App.— El Paso 1950, writ ref’d n.r.e.)
(observing that, like a joint lease, a lease with a pooling provision works as a cross-conveyance of title, but ultimately
concluding the pooling provision in that case was void under the guardianship statute).

         28
             See Veal, 159 S.W .2d at 476 (“To our minds, when we look to the substance and intent of this [unitized
mineral] lease contract considered as a whole, the above-recited provisions can have no effect other than to constitute
all the lessors of land in the unitized block joint owners, or joint tenants, of all royalties reserved in each of the several
leases in such block, the ownership being in the proportion which the acreage of each lease contract bears to the total
acreage of the unitized block.”); 2 B RUCE M. K RAM ER AN D P ATRIC K H. M ARTIN , T H E L AW OF P O O LIN G AN D U N ITIZATIO N
§ 19.02[2][d] (3d ed. 2016) (characterizing the Veal doctrine as essentially presuming an intent to convey from the
language of an instrument that does not contain express grant orders and observing that “community leases, pooling
clauses, and pooling and unitization agreements create a presumed intent to cross-convey”).

                                                              13
assert, moreover, that cross-conveyance of title can be expressly disclaimed29 and, as a result, pooling

does not require a cross-conveyance between lessors.30

         In Texas, the cross-conveyancing theory originated as a theory of contractual intent in the

context of joint or community leases.31 Though we have never expressly considered whether

cross-conveyance of title may be contractually disclaimed, we have observed that mineral owners

may “protect[] their estates by express stipulation.”32 Under the law in Texas, pooling implicates

both contract and property law—authority to pool emanates from contract but pooling agreements

give rise to interests in realty.33 The cross-conveyance theory of title can be critical, even “outcome

         29
           See HS Res., Inc. v. Wingate, 327 F.3d 432, 439 n.13 (5th Cir. 2003) (rejecting argument that the
cross-conveyance doctrine required joinder of other lessors in pooled unit for several reasons, including that lease
language disclaimed a cross-conveyance of interests).

         30
            See, e.g., Puckett v. First City Nat’l Bank of Midland, 702 S.W .2d 232, 236-37 (Tex. App.— Eastland 1985,
writ ref’d n.r.e.) (rejecting argument that royalty owner should be paid royalties from a “split stream” sale of gas from
a voluntarily pooled unit using a weighted average method because the lease language expressed an intent “not to effect
a cross conveyance as to payments of royalty”).

         31
            See, e.g., Southland Royalty Co. v. Humble Oil & Ref. Co., 249 S.W .2d 914, 916 (Tex. 1952); Veal, 159
S.W .2d at 476; French, 159 S.W .2d at 568-69.

         32
             Southland Royalty, 249 S.W .2d at 917 (“W e know of nothing in our holding to prevent reversionary owners
. . . from protecting their estates by express stipulation.”); see also Wagner & Brown, Ltd. v. Shepphard, 282 S.W .3d
419, 424 (Tex. 2008) (“Just as owners and operators generally must agree to create a pool, they should also be able to
agree when one terminates. If the parties want pooling to expire (or not) upon termination of one lease, they should be
free to say so.”); 2 B RU CE M. K RAM ER & P ATRIC K H. M ARTIN , TH E L AW OF P O O LIN G AN D U N ITIZATIO N § 19.01[1] (3d
ed. 2016) (“The emphasis on the intent of the parties suggests that when the parties expressly state their preference, the
courts will follow that language and not resort to the [judicially implied] choice made . . . when the parties have left the
issue undecided.”).

         33
             See, e.g., Yzaguirre v. KCS Res., Inc., 53 S.W .3d 368, 371 (Tex. 2001) (oil and gas leases are an interest in
real property); Amoco Prod. Co. v. Alexander, 622 S.W .2d 563, 571 (Tex. 1981) (“The rights and duties of the lessor
and lessee are determined by the lease and are contractual. The lease constitutes the contract.”); Renwar Oil Corp. v.
Lancaster, 276 S.W .2d 774, 776 (Tex. 1955) (although “an oil and gas lease is a contract in the sense that it is a
conveyance of realty upon terms and conditions which may be contractual in nature,” for purposes of the venue statute,
the relief sought in the case concerned a dispute about real-property interests); Brown v. Smith, 174 S.W .2d 43, 46 (Tex.
1943) (“The joint ownership of the royalty interest in all of the land included in such lease is created by the action of the
several land owners in joining in the execution of the lease.”); Williamson v. Mobil Producing Tex. & N.M. Inc., 737
S.W .2d 917, 921 (Tex. App.— Beaumont 1987, writ denied) (withholding of royalty payments under mineral lease and

                                                             14
determinative” as to some issues,34 such as venue,35 but Samson’s argument in this case is a

theoretical construct that holds no water. Considering the pertinent authority, we discern no

impediment to enforcing Samson’s obligations in this case under a contract theory even if the

pooling designation failed to effect a conveyance of title.36 The other issues the parties raise are

interesting, but ultimately immaterial to the narrow issue presented.

                                   B. Quasi-Estoppel and Scrivener’s Error

         Samson asserts two other defenses to contract enforcement: quasi-estoppel and scrivener’s

error.    “Quasi-estoppel precludes a party from asserting, to another’s disadvantage, a right

inconsistent with a position previously taken.”37                     “The doctrine applies when it would be

unconscionable to allow a person to maintain a position inconsistent with one to which he




pooling agreement gave rise to a breach-of-contract action).

         34
            2 B RU CE M. K RAM ER & P ATRIC K H. M ARTIN , TH E L AW O F P O O LIN G AN D U N ITIZATIO N § 19.01[1], [2][b][ii]
(3d ed. 2016) (the nature of unitized title as effecting a cross-conveyance of title “do[es] not exist in the abstract but in
the context of the following issues: who may effect a pooling of interests; who will be indispensable parties to litigation
regarding the pooled unit; and what is the appropriate venue for litigation”; other matters determined by that issue include
whether unitization is binding on assignees, the descendability or inheritability of pooled interests, and the statute of
frauds, among others).

         35
           See Yzaguirre, 53 S.W .3d at 371 (though oil and gas leases are an interest in real property, applicable venue
statute applied only when ownership of property was in dispute; the real-property venue statute did not apply here
because the dispute’s substance was about obligations owed to royalty owners under the terms of the leases concerning
valuation, not the boundaries of the leases or the percentage of royalties); Renwar Oil, 276 S.W .2d at 775-76 (in
determining proper venue, the Court determined the suit’s substance involved adjudication of title because the litigation
required adjudication of potentially competing mineral interests to ascertain the plaintiff’s entitlement to the claimed
royalty).

         36
            Cf. T EX . P RO P . C O DE § 5.002 (“An instrument intended as a conveyance of real property or an interest in real
property that, because of this chapter, fails as a conveyance in whole or in part is enforceable to the extent permitted by
law as a contract to convey the property or interest.”); Hoover v. Wukasch, 254 S.W .2d 507, 507-09 (Tex. 1953) (written
five-year lease not a valid conveyance of premises but nevertheless enforceable as a contract to lease).

         37
              Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W .3d 857, 864 (Tex. 2000).

                                                              15
acquiesced, or from which he accepted a benefit.”38 Samson cites evidence in the record that

(1) following a request by Samson, the president of T.S. Reed Properties consented to amending the

lease to allow pooling of less than the entire lease acreage “to form the Unit for the Joyce DuJay ‘A’

No.1 Unit Well” (singular; emphasis added); (2) before finalizing the unit designation that eliminated

the DuJay-A Unit’s lower-depth limitation to include the second well, Samson informed one of the

parties (accurately at the time) that the pooled interest did not extend to the second well; and (3) the

Overlapping Unit Stakeholders accepted royalty payments for years and signed division orders that

were based only on the third well and that made no reference to the second well. Considering the

first and second events occurred long before the revised pooling unit designation was altered and

finalized without a depth limitation, these circumstances are no evidence of inconsistency. As to the

third, accepting an underpayment is not inconsistent with claiming an entitlement to more. Nor is

there anything in the division orders or accompanying the royalty payments that would suggest the

Overlapping Unit Stakeholders were accepting the royalty payments on the third well in lieu of

royalty payments on both the second and the third. Accordingly, the evidence Samson cites does not

raise a material fact issue regarding estoppel.

         A “scrivener’s failure to embody the true agreement of the parties in a written instrument”

provides grounds for the equitable remedy of “reformation on the basis of mutual mistake.”39 Mutual




         38
              Id.

         39
           Gail v. Berry, 343 S.W .3d 520, 524 (Tex. App.— Eastland 2011, pet. denied); see also Thalman v. Martin,
635 S.W .2d 411, 413 (Tex. 1982) (parties “are entitled to the equitable remedy of reformation of their deed upon proving
(1) they had reached an agreement . . . but (2) the [document] did not reflect the true agreement because of a mutual
mistake”).

                                                           16
mistake, which is the key to establishing a scrivener’s error, requires evidence showing both parties

were acting under the same misunderstanding regarding the same material fact.40 The record in this

case bears no such evidence. Despite evidence that elimination of a depth limitation was requested

as an affirmative alteration and that Samson had notice of the change at the time the designation was

filed with the county, it is probable, and perhaps likely, that altering the depth limitation in the

pooled-unit designation was a mistake.                  The record, however, betrays no hint of mutual

misunderstanding. The evidence establishes that Samson alone was responsible for delineating the

pooled unit’s boundaries and drafting and filing the pooled-unit designation. The record bears no

evidence that the Overlapping Unit Stakeholders played any role in any of these matters. We

therefore agree with the court of appeals that Samson’s affirmative defenses fail as a matter of law.41

                                    C. Disgorgement of Royalty Payments

         Rather than paying royalties owed to the Overlapping Unit Stakeholders out of its working

interest, Samson claims a right of reimbursement from stakeholders in the DuJay1/Amended Unit

to the extent of any royalty obligation to the Overlapping Unit Stakeholders.                                 Samson’s

reimbursement theory rests on the premise that enforcing its obligation to pay “has the practical

effect of enlarging the [DuJay1/Amended] unit.” Reframing its contractual obligation in this way,

Samson contends pro-rata sharing in the enlarged pooled unit requires recalculation of the royalties



         40
              See Smith-Gilbard v. Perry, 332 S.W .3d 709, 713 (Tex. App.— Dallas 2011, no pet.).

         41
            In light of this disposition, we need not address the Overlapping Unit Stakeholders’ alternative argument that
Samson’s quest for reformation is untimely whether asserted as a claim or as a defensive remedy based on a scrivener’s
error. See Cosgrove v. Cade, 468 S.W .3d 32, 34-35 (Tex. 2016) (holding reformation claim based on “[p]lainly obvious
and material omissions in an unambiguous deed” was barred after four years because such defects “charge parties with
irrebuttable notice for limitations purposes”).

                                                           17
owed to all those entitled to payment on production from the second well. Characterizing prior

royalty payments to the DuJay1/Amended Unit stakeholders as “good faith overpayments,” Samson

asserts the court of appeals erred in barring recovery based on the voluntary-payment rule.

         “‘[M]oney voluntarily paid on a claim of right, with full knowledge of all the facts, in the

absence of fraud, deception, duress, or compulsion, cannot be recovered back merely because the

party at the time of payment was ignorant of or mistook the law as to his liability.’”42 The court of

appeals concluded “the summary judgment evidence conclusively shows that Samson’s payments

[to the DuJay1/Amended Unit stakeholders] were voluntary and that Samson made the payments . . .

with full knowledge of the fact that it had created units that shared significant areas of their pools,

including the zone being produced by one of its wells.”43 The court also observed that Samson

“never exercised its authority to amend the designation of the declaration, even though the

designation that it filed expressly provided that Samson reserved the right to do so ‘in order to

correct any error herein[.]’”44 Further, “Samson did not allege that any of the [DuJay1/Amended

Unit] claimants were guilty of any acts of fraud, that it paid the royalties under duress, or that it was

compelled to pay royalties over its objection to doing so.”45 We concur in the court of appeals’

assessment of the record.




        42
           BMG Direct Mktg., Inc. v. Peake, 178 S.W .3d 763, 768 (Tex. 2005) (alterations in original) (quoting Pennell
v. United Ins. Co., 243 S.W .2d 572, 576 (Tex. 1951)).

         43
              2015 W L 6295726, at *17, ___ S.W .3d ___ (Tex. App.— Beaumont 2015).

         44
              Id. (alteration in original).

         45
              Id.

                                                          18
         Samson did not attempt to correct the alleged error in the DuJay-A Unit pooling designation,

though it had ample opportunity to do so. Samson, however, argues it paid royalties under duress

and was prevented from rectifying the DuJay-A Unit’s boundary error because, under the 2012 court

of appeals’ opinion in Samson Lone Star, Ltd. Partnership v. Hooks,46 such an alteration might have

constituted a breach of contract. In Samson Lone Star, the court stated:

         Samson’s redesignation of the [Black Stone Minerals] unit [would] constitute[] a
         breach of [certain leases] by Samson, as [would] its failure to pay the [lessees]
         royalties on the production from the [Black Stone Minerals] well unless the lessors
         agreed to the unpooling [but] by accepting royalty checks from the amended and
         redesignated pooling units, the [DuJay1/Amended] and DuJay A-1 units, which they
         had been notified replaced the [Black Stone Minerals] unit, and by not asserting any
         rights to royalties from the original [Black Stone Minerals] unit or making any timely
         claim against Samson in regard to the amendment and redesignation of [that] unit the
         [lessees] accepted and ratified the amendment and redesignation of the units.47

Even if the suggestion of breach in Samson Lone Star were not dicta, as it appears to be, Samson’s

claim of duress is unavailing. Nearly nine years elapsed between the time Samson filed the

designation and the time the opinion in Samson Lone Star was issued. During most of that time

period, Samson was on notice that allocation of production in the DuJay1/Amended and DuJay-A

units was at issue. Samson had actual notice that the depths between the two units overlapped,

regardless of whether anyone had complained to Samson about that circumstance. Samson identifies

no circumstances in the many years before Samson Lone Star came out suggesting royalties were

paid to the DuJay1/Amended stakeholders under duress and no impediment to rectifying the



         46
              389 S.W .3d 409 (Tex. App.— Houston [1st Dist.] 2012), aff’d in part, rev’d in part 457 S.W .3d 52 (Tex.
2015).

         47
              Id. at 433-34.

                                                           19
omission of a lower-depth limitation, which its own witnesses testified was an obvious error, during

that time period.

       We therefore hold Samson must bear its contractual obligation to pay royalties out of its

working interest rather than seeking reimbursement from stakeholders in the DuJay1/Amended Unit.

Though Samson bemoans the economic consequences of its actions, this is a circumstance of

Samson’s own making:

       [The lessee,] unfortunately, has agreed to pay royalties two ways. Our conscience,
       though aroused, is relieved by the recognition that [the lessee] was the scrivener, and
       lucidity was in its hands and with its pen. While it may be unusual to have double
       royalty agreements, contract conformity to the usual is not a judicial responsibility.
       To argue that we must enforce only reasonable contracts or contracts which
       reasonable men enter into, mistakes our function. We can and do enforce
       unreasonable contracts if they be clear. Unreasonable men make reasonable contracts
       and reasonable men may make unreasonable contracts.48

                                                D. Ratification

       The court of appeals held Samson conclusively established the Unpooling Stakeholders

ratified the DuJay1/Amended Unit and therefore reversed and rendered judgment in Samson’s favor

on the unpooling claims.49 The court rejected the stakeholders’ argument that Samson waived the

defense in the trial court by not presenting evidence of ratification in response to the stakeholders’

traditional motion for partial summary judgment on liability.50 Finding the matter preserved for

appellate review, the court further determined “no significant distinction” existed between the record



       48
            Howell v. Union Producing Co., 392 F.2d 95, 115 (5th Cir. 1968).

       49
            2015 W L 6295726, at *6, ___ S.W .3d ___.

       50
            Id. at *5-6.

                                                        20
in this case and the acts we relied on in Hooks v. Samson Lone Star, L.P. to conclude the

DuJay1/Amended Unit had been ratified and accepted.51 By cross-petition for review, the Unpooling

Stakeholders assert error on both counts.

       With regard to the preservation matter, the record shows Samson asserted ratification as an

affirmative defense in its answer, asserted ratification as a liability bar in the conclusion and prayer

of its response to the stakeholders’ motion for summary judgment, and moved for summary

judgment with supporting evidence after the trial court granted the Unpooling Stakeholders’ motion

but before rendition of final judgment. The stakeholders nevertheless assert Samson waived the

defense by failing to bring forth supporting evidence in response to their motion for summary

judgment. In the alternative, they assert that, based on the record in this case, Hooks does not

support ratification of the DuJay1/Amended Unit as to three of the Unpooling Stakeholders—the

Simpson-Omohundro Foundation, the Marlborough School (successor to Nancy Omohundro Long),

and Vivian Burch (via executor, Gary Cruse)—because those parties did not receive the same

notification regarding amendment of the Black Stone Minerals Unit that we found sufficient to

sustain the ratification defense in Hooks. We address these matters in turn.

                                                 1. Preservation

       In 2008, the trial court granted the Unpooling Stakeholders’ motion for partial summary

judgment on the unpooling claims, ordering Samson was liable for royalties on the first well as if

the pool had not been amended, but leaving undetermined the amount of damages. In 2013, Samson

submitted a motion for reconsideration of the interlocutory partial summary-judgment order,

       51
            Id. (citing Hooks v. Samson Lone Star, L.P., 457 S.W .3d 52, 65-66 (Tex. 2015)).

                                                         21
incorporating by reference a contemporaneously filed cross-motion for partial summary judgment

asserting ratification and other affirmative defenses. The Unpooling Stakeholders argued Samson’s

motion was an untimely response to their motion for partial summary judgment because Samson was

“required to raise all alleged defenses when [the Unpooling Stakeholders] originally filed their

motions for summary judgment.”

       The trial court referred both the motion for reconsideration and the motion for summary

judgment to a special master for a hearing. Following a hearing, the parties filed post-submission

briefing and correspondence on the merits, and the special master allowed the parties to file

objections to his tentative rulings. Based on the special master’s recommendation, the trial court

expressly denied both motions.

       The court of appeals concluded Samson did not waive its ratification defense:

       Because the trial court’s 2008 order was interlocutory, and because Samson secured
       a ruling on its affirmative defense of ratification [before final judgment], the record
       shows that Samson presented its complaint to the trial court in a timely motion and
       that the court ruled on its request.52

       The Unpooling Stakeholders assert the court of appeals erred in relying on the general rules

of preservation in Texas Rule of Appellate Procedure 33.1 without considering the more specific

presentment requirements in Texas Rule of Civil Procedure 166a governing summary-judgment

motions.

       Generally, to preserve a complaint for appellate review: (1) a party must complain to the trial

court by a timely and specific request, objection, or motion that complies with applicable evidentiary,



       52
            Id. at *5 (citing T EX . R. A PP . P. 33.1).

                                                           22
procedural, and appellate rules; and (2) the trial court must rule or refuse to rule on the request,

objection, or motion.53 At issue is Samson’s compliance with Rule 166a(c), which applies to

traditional motions for summary judgment and provides in pertinent part:


        The motion for summary judgment shall state the specific grounds therefor. . . .
        Except on leave of court, the adverse party, not later than seven days prior to the day
        of hearing may file and serve opposing affidavits or other written response. . . .
        Issues not expressly presented to the trial court by written motion, answer or other
        response shall not be considered on appeal as grounds for reversal.54

        Based on the emphasized language, the Unpooling Stakeholders assert Samson waived

ratification as an affirmative defense to liability by failing to “expressly present[]” the issue in its

response to the motion for partial summary judgment.                The stakeholders rely on both

Kelley-Coppedge, Inc. v. Highlands Insurance Co., in which we held a summary-judgment

nonmovant waived an insurance-policy exclusion because the nonmovant “asserted its applicability

for the first time in its motion for new trial,”55 and City of Houston v. Clear Creek Basin Authority,

in which we held that:

        The non-movant must expressly present to the trial court any reasons seeking to
        avoid movant’s entitlement, such as those set out in rules 93 and 94, and he must
        present summary judgment proof when necessary to establish a fact issue. . . . No
        longer must the movant negate all possible issues of law and fact that could be raised
        by the non-movant in the trial court but were not. . . . [T]he non-movant must now,
        in a written answer or response to the motion, expressly present to the trial court




       53
            T EX . R. A PP . P. 33.1.

       54
            T EX . R. C IV . P. 166a(c) (emphasis added).

       55
            980 S.W .2d 462, 467 (Tex. 1998).

                                                            23
         those issues that would defeat the movant’s right to a summary judgment and failing
         to do so, may not later assign them as error on appeal.56

         Neither case resolves the matter presented for several reasons. Here, Samson did not wait

until after final judgment to assert the applicability of its affirmative defense “for the first time.”

Rather, Samson pleaded ratification as an affirmative defense in compliance with Texas Rule of

Civil Procedure 94, raised it again in response to the motion for partial summary judgment on

liability, and moved for summary judgment on its affirmative defense prior to final judgment.57

Kelley-Coppedge is therefore inapplicable.58 With regard to Clear Creek, Samson did not present

its summary-judgment proof until after the trial court rendered partial summary judgment on the



         56
            589 S.W .2d 671, 678-79 (Tex. 1979) (second emphasis added). Clear Creek predates Rule 166a(i), which
was added in 1997 and authorizes summary judgment “on the ground that there is no evidence of one or more essential
elements of a . . . defense on which an adverse party would have the burden of proof at trial.” T EX . R. C IV . P. 166a(i);
see also T EX . R. C IV . P. 166a(c) (“The motion for summary judgment shall state the specific grounds therefor.”). Rule
166a(i) imposes certain procedural requirements including that the motion be specific and not general or conclusory.
Further, a Rule 166a(i) motion may not be filed until “[a]fter an adequate time for discovery.” T EX . R. C IV . P. 166a(i).
          W e need not consider in this case whether or how Rule 166a(i) impacts Clear Creek’s discussion of presenting
proof “when necessary to establish a fact issue.” 589 S.W .2d at 678. W e note, however, that the procedure articulated
in Clear Creek helps avoid abusive trial tactics that might ensue from in seriatim pleading of affirmative defenses, which
could thwart expeditious disposition of “untenable defenses.” See id. at 678 n.5 (“The function of the summary judgment
is not to deprive a litigant of his right to trial by jury, but to eliminate patently unmeritorious claims and untenable
defenses.”). By the same token, we observe that (1) scheduling orders may be employed to avoid such tactics, and (2) all
pleadings and motions are subject to good-faith requirements. See T EX . R. C IV . P. 13 (attorney must sign pleadings,
motions, and other papers to certify that “the instrument is not groundless and brought in bad faith or . . . for the purpose
of harassment”); see also T EX . C IV . P RAC . & R EM . C O D E §§ 9.001-10.006 (governing sanctions for frivolous pleadings,
claims, and motions).

         57
              Samson’s response to the Unpooling Stakeholders’ partial summary-judgment motion states:

         Samson submits that its actions have breached no contract or violated any law. . . . In the second
         alternative, if the Court should disagree with Samson, the fact issue remains as to whether, if Samson
         lacked authority to amend and modify the [Black Stone Minerals] Unit, the Plaintiffs ratified, waived,
         or are estopped to now contest the amended unit by virtue of their long-standing acceptance of
         royalties on the basis of the amended unit.

        58
           980 S.W .2d at 463-64, 467 (policy exclusion was claimed as a defensive matter “for the first time in [the
defendant’s] motion for new trial” and not asserted in connection with cross-motions for summary judgment).

                                                             24
unpooling issue, but it did so in connection with a motion for reconsideration, before the unpooling

claim had been fully adjudicated and prior to final judgment in the case. Clear Creek did not involve

similar circumstances.

         We have previously identified “important prudential considerations” underlying our

preservation of error rules:

         First, requiring that parties initially raise complaints in the trial court conserves
         judicial resources by providing trial courts the opportunity to correct errors before
         appeal. Second, judicial decision-making is more accurate when trial courts have the
         first opportunity to consider and rule on error. Third, a party “should not be
         permitted to waive, consent to, or neglect to complain about an error at trial and then
         surprise his opponent on appeal by stating his complaint for the first time.”59

         In this case, the record reflects the trial court considered Samson’s motion, as it had

discretion to do,60 and specifically ruled on it. This is sufficient to meet the preservation

requirements of Rule 33.1. Accordingly, Samson’s ratification defense was timely presented and

ruled on by the trial court.61

         Having concluded Samson preserved its ratification defense for appellate review, we now

turn to the merits of the argument.




        59
           Mansions in the Forest, L.P. v. Montgomery Cty., 365 S.W .3d 314, 317 (Tex. 2012) (citing and quoting In
re B.L.D., 113 S.W .3d 340, 350 (Tex. 2003) (orig. proceeding)) (internal citations omitted).

        60
           See Hamrick v. Ward, 359 S.W .3d 770, 779-80 (Tex. App.— Houston [14th Dist.] 2011) (concluding even
if motion for summary judgment were an untimely response, affirmative defenses were preserved for appellate review
because the record reflected the trial court considered the motion and evidence), rev’d in part on other grounds, 446
S.W .3d 377 (Tex. 2014).

        61
             See T EX . R. A PP . P. 33.1(a).

                                                         25
                                             2. Application of Hooks

         In Hooks v. Samson Lone Star, Ltd. Partnership, we considered Samson’s ratification defense

in a similar context against similarly situated stakeholders in the DuJay1/Amended Unit making

similar unpooling claims regarding the amendment that renamed the pooling unit and redesignated

its boundaries. We held Samson conclusively established ratification by the lessors based “solely

on the facts that [the lessors] received notice of an amendment to the unit designation, accepted

royalties from the amended unit, and [did] not challenge the amended unit.”62

         The Unpooling Stakeholders do not contest the court of appeals’ conclusion that Hooks bars

the claims of at least some of the unpooling claimants. As to the unpooling claimants challenging

Hooks’s application, the claimants assert only that the record shows they did not “receive[] notice

of an amendment to the unit designation,” meaning they did not receive the same letter the Hooks

lessors received notifying the DuJay1/Amended stakeholders that the Black Stone Minerals Unit was

being amended as to its boundaries and name.63 Samson contends the notice concerns in Hooks were

satisfied as to the three unpooling claimants when they joined in the first amended petition against

Samson, which included the unpooling complaints and described the amendment. We agree. While

the claimants here did not receive notice of the amendment from Samson, the notice they received

is functionally equivalent to the notice described in Hooks for ratification purposes.




         62
              Hooks v. Samson Lone Star, Ltd. P’ship, 457 S.W .3d 52, 66 (Tex. 2015).

       63
          Id. at 65-66 (referring to a letter from Samson dated October 24, 2001, notifying the lessor of an “Amendment
and Name Change of Black Stone Minerals ‘A’ No. 1 Unit Designation, Hardin County, Texas”).

                                                          26
         In Hooks, we explained that Samson’s letter notifying the lessors of the pooling unit’s

“Amendment and Name Change” constituted notice of the amendment; even “[t]hough [the lessors]

did not know exactly how Samson amended the unit designation,” they were “nevertheless aware

that Samson amended it.”64 The lessors in Hooks ratified the amendment because they “regularly

accepted royalty checks for the [amended unit] without ever receiving royalties on the earlier

designation[,] . . . having full knowledge that something had changed.”65 Importantly, we described

the notice’s effect as making the lessors aware that Samson had amended the unit, conferring “full

knowledge that something had changed,” even though the lessors may not have known exactly how

the unit designation was changed.66 The lessors’ awareness followed by acceptance of royalties

without challenging the amendment constituted ratification.67

         Nothing in Hooks suggests that the specific method of notice—the letter from Samson to the

lessors—was necessary as opposed to sufficient. Indeed, other means could suffice for ratification

purposes.68 Thus, if the claimants in this case had actual notice that Samson had amended the unit,

they received the functional equivalent of the notice provided in Hooks. We conclude the record

supports Hooks’s application to the unpooling claimants in this case.


         64
              Id. at 66 (emphasis in original).

         65
              Id.

         66
              Id.

         67
            See id.; see also Smith v. Estill, 28 S.W . 801, 805 (Tex. 1894) (“To constitute a ratification, it must appear
that the acts relied upon were done with a full knowledge of all the facts, and with intent to adopt the unauthorized act
in question.”).

        68
           Cf. Montgomery v. Rittersbacher, 424 S.W .2d 210, 214 (Tex. 1968) (noting that a principal can ratify the
unauthorized acts of an agent by bringing a suit to enforce the unauthorized act).

                                                            27
         In June 2005, the Simpson-Omohundro Foundation, Nancy Omohundro Long (Marlborough

School’s predecessor), and Gary Cruse as executor of Vivian Burch’s estate, joined the first amended

petition against Samson as plaintiffs.69 The petition describes with specificity Samson’s amendment

of the pooling unit, even incorporating by reference the official public records wherein the

amendment was filed.70 These claimants were thusly made aware that not only had something

changed with the unit designation, but exactly how Samson had amended the unit designation.

Because it is undisputed that after joining the lawsuit the unpooling claimants continued to accept

payments without challenging the DuJay1/Amended Unit, and following the analysis in Hooks, the

record conclusively establishes they ratified the amendment.71


        69
          The first amended petition does not include a filing date; however, the Unpooling Stakeholders do not dispute
Samson’s factual assertion that it was filed in June 2005.

         70
              The petition describes the amendment as follows:

         On or about February 20, 2002, Samson purported to retroactively amend the Black Stone A-1 Unit
         by filing an “Amendment to Designation of Gas Unit” at volume 1307, page 817 of the Official Public
         Records of Hardin County, Texas (incorporated herein by reference). The Amendment described a
         unit purportedly encompassing most or all of the same acreage under the Originally-Pooled Leases as
         in the Black Stone A-1 Unit, but the Amendment’s plat depicted a unit comprising only 570.962 acres,
         with just 80 of the previously designated 218 acres of Black Stone Minerals land (on which the Black
         Stone A-1 W ell had been drilled). The Amendment also said the original Designation had, by
         “inadvertent error,” purported to cover production from 6,000 feet to 13,800 feet subsurface, but that,
         in fact, the Designation “was intended to cover” only production occurring from a subsurface depth
         of 12,400 feet or deeper-below the completion depth (12,238 to 12,359 feet) of the Black Stone A-1
         W ell. If effective, this revised pooled depth removed the Black Stone A-1 W ell from its namesake
         unit, because the well was completed shallower than the pooled depths. However, the Dujay No. 1
         W ell was located within the area and depths described in the Amendment, which further purported to
         rename the unit the Joyce DuJay No. 1 Gas Unit (the “DuJay 1 Unit”).

         71
            The Unpooling Stakeholders also argue that pursuant to Rule 11 agreements connected with division orders
that were executed in December of 2007, Samson agreed the Unpooling Stakeholders were not waiving any of their
claims by signing the division orders or accepting royalty payments. However, the Rule 11 agreements only discussed
signing the division order, not accepting royalty payments: “[B]y signing the Division Order, Owner does not waive,
limit, or in any way affect any of Owner’s claims in the subject lawsuits, including without limitation any claim
concerning the revenue interest credited to Owner.” Because we neither rely on the division orders in our holding nor
find the Rule 11 Agreements applicable to royalty payments accepted before the 2007 division orders were executed,

                                                           28
                                        E. Proportionate-Reduction Clause

        Finally, we consider the Overlapping Unit Stakeholders’ assertion that the damages awarded

for breach of contract were erroneously reduced based on the proportionate-reduction clause in the

Reed lease. The stakeholders argue the proportionate-reduction clause does not apply because the

lease conveyed no more than their 50% mineral interest. We disagree.

        The Reed lease conveyed “all that certain land situated in Jefferson County, Texas, and

described in Exhibit A hereto . . . .’” Exhibit A to the lease described the “land” as encompassing

ten tracts which total “399.12025 net mineral acres in and to 826.997 acres of land.” One of those

tracts is described as comprising “113.91700 net mineral acres in and to 227.834 acres,” meaning

the lessor owned a 50% undivided mineral interest in that tract. With the lessor’s consent, Samson

pooled 213 acres of the 227.834 acres into the DuJay-A (Overlapping) Unit. The pooled acreage was

thereafter denominated “Tract 1.”

        The formula for calculating royalties from the pooled unit is specified in section VIII(b) of

the Reed lease.72 To determine the royalty payments, the lease requires Samson to calculate the


we need not address this argument.

        72
             The section, in its entirety, reads:

        Computing Royalties. For the purpose of computing the royalties to which owners of royalties and
        payments out of production shall be entitled on production of oil and gas, or either of them, from the
        pooled unit, there shall be allocated to the land covered by this lease and included in said unit a pro
        rata portion of the oil and gas, or either of them, produced from the pooled unit after deducting that
        used for operations on the pooled unit. Such allocation shall be on an acreage basis, that is, there shall
        be allocated to the acreage covered by this lease and included in the pooled unit that pro rata portion
        of the oil and gas, or either of them, produced from the pooled unit which the number of surface acres
        covered by this lease and included in the pooled unit bears to the total number of surface areas
        included in the pooled unit. Royalties hereunder shall be computed on the portion of such production,
        whether it be oil and gas, or either of them, so allocated to the land covered by this lease and included
        in the unit, just as though such production were from such land. The production from or operations

                                                           29
owner’s royalty-revenue interest by dividing the 213 acres in Tract 1 by the DuJay-A Unit’s 704 total

acres, with the quotient multiplied by the lessor’s 1/4 royalty and the value of the production

allocated to that tract. The parties do not dispute the royalty calculations required under section

VIII(b).

        Rather, the dispute concerns application of the proportionate-reduction clause, which Samson

argues, and the lower courts found, requires a 50% reduction in the royalty payments to the

Overlapping Unit Stakeholders. The proportionate-reduction clause is located in section XIII of the

lease, governing “Warranty of Title.”73 The clause provides that the “royalties, delay rental, and

other monies” owed under the lease “shall be paid only in the proportion which the interest therein

covered by this lease bears to the whole or undivided fee simple estate therein.” Under the terms of

the lease, proportionate reduction is authorized if the lease “covers a less interest in the oil and gas




        on an oil well will be considered as production from or operations on the lease or oil pooled unit from
        which it is producing and not as production from or operations on a gas pooled unit; and production
        from or operations on a gas well will be considered as production from or operations on the lease or
        gas pooled unit from which it is producing and not an oil pooled unit.

       73
            Section XIII W arranty Of Title reads in full as follows:

        Each Lessor does, to the extent of the undivided interest owned by them, their heirs, successors or
        assigns and to the extent of the undivided interest owned by the Reed Heirs, and no further, hereby
        warrant and agree to defend the title to said interests hereby leased by it unto the said Lessee and
        Lessee’s successors and assigns, against every person whomsoever lawfully claiming or to claim the
        same or any part thereof, by, through, or under it or the Reed Heirs, but not otherwise. In the event
        the Lessor under this lease shall incur any liability on the warranties provided for herein, it is agreed
        that such liability shall be limited to the amounts paid to Lessor and the Reed Heirs under this lease.
        It is agreed that if this lease covers a less interest in the oil and gas in all or any part of the leased
        premises than the entire undivided fee simple estate, then the royalties, delay rental, and other monies
        accruing from any part as to which this lease covers less than such full interest shall be paid only in
        the proportion which the interest therein covered by this lease bears to the whole or undivided fee
        simple estate therein. (Emphasis added.)

                                                           30
in all or any part of the leased premises than the entire undivided fee simple estate.” Samson claims

the proportionate-reduction clause applies; the Overlapping Unit Stakeholders assert it does not.

         “‘An oil and gas lease is a contract, and its terms are interpreted as such.’”74 Although the

parties do not agree about the proper construction of the lease, both assert the lease is unambiguous.

Ambiguity does not arise merely because the parties provide different interpretations.75 Rather,

ambiguity is a question of law for the court,76 and the proper construction of an unambiguous lease

is a question of law determined de novo.77

         A proportionate-reduction clause protects the lessee from paying the lessor more royalties

than are due if the lessor owns less than the entire fee simple estate in the leased premises:78

         Even though a lessee knows a lessor owns less than the full fee title to the premises
         on which a lease is sought he often, if not usually, prepares and insists upon a lease
         which purports to convey the entire fee in order to make certain that no fractional
         interest is left outstanding in the lessor. He is protected against the possibility of
         being forced to pay royalty on a greater interest than that actually owned by the lessor
         by the inclusion of a standard proportionate reduction clause in the lease.79



         74
          Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W .3d 194, 210 (Tex. 2011) (quoting Tittizer v. Union
Gas Corp., 171 S.W .3d 857, 860 (Tex. 2005)).

         75
              N. Shore Energy, L.L.C. v. Harkins, 501 S.W .3d 598, 602 (Tex. 2016).

         76
              Anadarko Petrol. Corp. v. Thompson, 94 S.W .3d 550, 554 (Tex. 2002).

         77
              Id.

         78
            See Aycock v. Vantage Fort Worth Energy, LLC, No. 11-13-00338-CV, 2015 W L 1322003, at *2 (Tex.
App.— Eastland Mar. 20, 2015, pet. denied) (mem. op.) (“A proportionate reduction clause acts to protect the lessee from
paying the lessor more than what the lessor is due . . . .”); 3 E U GENE K U N TZ , T H E L AW O F O IL AN D G AS § 52.4 (1989)
(“The lesser interest clause, sometimes called the ‘proportionate reduction clause,’ is specifically designed to modify
the delay rental provisions of the drilling clause and the royalty clause to provide for a reduction in the amount of those
payments if the lessor should own less than the entire fee simple estate in the leased premises.”).

         79
              McMahon v. Christmann, 303 S.W .2d 341, 346 (Tex. 1957).

                                                             31
The fractional part of royalties a party receives under a mineral lease is “usually or normally” the

same as the party’s fractional mineral interest, but the parties “‘may make it different if they intend

to do so, and plainly and in a formal way express that intention.’”80

          Thus, as with all contracts, the language of the lease controls. The dispositive question here

is whether the Reed lease “covers a less interest in the oil and gas in all or any part of the leased

premises than the entire undivided fee simple estate.” Samson asserts the clause is triggered because

the lessor owns only a 50% mineral interest in Tract 1, which is a “less interest in the oil and gas . . .

than the entire undivided fee simple estate.” While concurring that a proportionate-reduction clause

would ordinarily operate in the manner Samson suggests, the Overlapping Unit Stakeholders assert

the language in the Reed lease is unique and compels a different result in this case. The stakeholders

contend the phrase “leased premises” refers to the net mineral acreage actually conveyed, not the

gross acreage. Thus, according to the stakeholders, the lease conveyed the entire fee simple estate

in their 50% mineral interest, rendering the proportionate-reduction clause inapplicable.

          In effect, the parties propose two alternative constructions of the proportionate-reduction

clause:

          1.     Samson’s construction: the lease covers an undivided 50% interest in the oil and gas
                 in all or any part of the total acreage of “all that certain land,” which is less than the
                 entire undivided fee simple estate of the total acreage of “all that certain land.”

          2.     The stakeholders’ construction: the lease covers a 100% interest in the oil and gas
                 in all or any part of the net acreage, which is equivalent to the entire undivided fee
                 simple estate of the net acreage.



        80
           Gibson v. Turner, 294 S.W .2d 781, 786 (Tex. 1956) (quoting Benge v. Scharbauer, 259 S.W .2d 166, 169
(Tex. 1953)).

                                                      32
We agree with Samson’s construction of the lease. It offers the only natural reading of the

proportionate-reduction clause’s language and captures the unambiguous meaning of the clause when

viewed in light of the entire lease.81

           The lease’s granting clause states “Lessor . . . hereby leases exclusively to Lessee . . . all that

certain land situated in Jefferson County, Texas, and described in Exhibit A hereto which land is

herein sometimes referred to as ‘the land,’ ‘said land,’ or ‘the leased premises.’” We have explained

that “‘land’ includes the surface of the earth and everything over and under it, including minerals in

place . . . a description of land includes the land and all the minerals naturally existing underneath.”82

Thus, “all that certain land”—or “the leased premises”—references the entire land within which is

found the stakeholders’ 50% undivided mineral interest.83 The stakeholders’ attempt to distinguish

“the leased premises” from “land” is belied by the lease’s statement that “all that certain land” is

“herein sometimes referred to as ‘the land,’ ‘said land,’ and ‘the leased premises.’”

           The stakeholders, relying on Exhibit A referenced in the granting clause, assert “the leased

premises” refers not to the total acreage of “all that certain land” but to the stakeholders’ net mineral

acreage. Exhibit A describes the land as “399.12025 net mineral acres in and to 826.997 acres of

land, more or less, in the William Dyches Survey, Abstract No 112, and the Josiah Dyches Survey,


           81
          Anadarko, 94 S.W .3d at 554 (when construing a lease, “[w]e examine the entire lease and attempt to
harmonize all its parts, even if different parts appear contradictory or inconsistent”).

           82
                Averyt v. Grande, Inc., 717 S.W .2d 891, 894 (Tex. 1986) (citing 1 T H O M PSO N   ON   R EAL P RO PERTY § 51
(1939)).

           83
            See King v. First Nat’l Bank of Wichita Falls, 192 S.W .2d 260, 262-63 (Tex. 1946) (“looking forward from
the granting clause and backward from the reservation clause it seems evident that the terms ‘following described land’,
‘hereinabove described land’, ‘said land’, and ‘premises’, refer not to the one-half interest actually conveyed,” but instead
“refers to the entire land”).

                                                             33
Abstract No 111, of Jefferson County Texas” and the land that became Tract 1 as “113.91700 net

mineral acres in and to 227.834 acres, situated in the William Dyches Survey, Abstract No. 112.”

         However, the granting clause explains the purpose of Exhibit A as “describ[ing]” “all that

certain land.” “‘[T]o describe land is to outline its boundaries so that it may be located on the

ground, and not to define the estate conveyed therein.’”84 Although Exhibit A distinguishes between

net acres and gross acres, it is describing “all that certain land” as “826.997 acres of land, more or

less” and outlining the boundaries of the land through surveys so that “all that certain land” may be

located on the ground. The lease further connects “the land” with the total acreage when it explains

“[f]or the purpose of calculating the payments hereinafter provided for, the land included within the

terms of this lease is estimated to comprise 826.997 mineral acres [the gross acreage], and the leased

premises shall be deemed to contain the acreage recited therefor.” Accordingly, we conclude the

term “leased premises” unambiguously refers to “all that certain land” or, in other words, the land

with boundaries as described by Exhibit A.

         The stakeholders further attempt to distinguish “leased premises” from “land” by pointing

to other provisions within the lease. For example, one provision provides for a gas royalty on all gas

“produced from the leased premises and sold or used[] for which no royalty is otherwise specified

in this lease” and another provision provides for a shut-in royalty “[i]f there shall be a well on the

leased premises capable of producing gas” but the gas is not “sold or used off the leased premises.”

But these provisions function logically if “leased premises” is construed as the “land” on which the



         84
              Averyt, 717 S.W .2d at 894 (quoting Sharp v. Fowler, 252 S.W .2d 153, 154 (Tex. 1952)) (emphasis in
original).

                                                        34
well is located or the gas produced, thereby supporting the synonymity between “leased premises”

and “land.” No language in these provisions or any other provision of the lease leads us to conclude

that the phrase “leased premises” in the proportionate-reduction clause means anything other than

“all that certain land.”

         Notwithstanding the lease’s language, the stakeholders argue Texas Co. v. Parks compels the

opposite conclusion.85 We disagree. In Parks, a Texas intermediate appellate court considered

whether a similar proportionate-reduction clause applied to delay rentals when the lease “convey[ed]

the whole leasehold interest of grantors in and to an undivided one-half interest.”86 The clause

applied “if lessor owns an interest in said land less than the entire fee simple estate.”87 The lease

required delay rentals of $160, but the lessee paid only $80 because the proportionate-reduction

clause, by its terms, applied to delay rentals.88 The court concluded, however, that “the agreement

to pay $160 rental on said land referred to the undivided one-half interest in the whole tract” and

therefore the proportionate-reduction clause did not apply because the lessor “owned the entire fee

simple in what they conveyed, to-wit, their undivided one-half interest.”89 The court explained that




         85
              247 S.W .2d 179 (Tex. Civ. App.— Fort W orth 1952, writ ref’d n.r.e.).

         86
            The court described the proportionate-reduction clause as “if lessor owns an interest in said land less than the
entire fee simple estate, then the rentals shall be reduced proportionately.” Id. at 182.

         87
              Id.

         88
              Id. at 181.

         89
              Id. at 182.

                                                            35
“[t]he property referred to as the land is the same as that actually owned and conveyed by the

lessors.”90

        On rehearing, the appellate court implied that the Parks holding is limited to delay rentals,

not royalties.91 But even if the opinion also applies to royalties, we find the case distinguishable on

its facts and, thus, inapplicable.

        In Parks, the lease’s granting clause “only describes the interest lessor is to convey, which

description is referred to in the instrument as ‘said lands’ or ‘lands above described,’” i.e., “an

undivided one-half interest in the E/2 of Sec. 208, Block D.”92 And the proportionate-reduction

clause refers to this interest by referencing “said land.”93 Here, in contrast, the lease’s granting

clause refers to “all that certain land” and notes that “leased premises” refers to that land. In this

case, unlike in Parks, the “entire undivided fee simple estate” in the proportionate-reduction clause

is referring to the entire undivided fee simple estate of “all that certain land,” not of a one-half




        90
             Id.

        91
             Id. at 184. The court said:

        Neither do we agree with appellant’s argument that the effect of our opinion “is to place in jeopardy
        the right of the lessee to reduce royalty under every producing oil and gas lease in this State in which
        an undivided or fractional interest was described, rather than the entire fee simple interest, in the
        granting clause.” Looking to the description of the land leased, we believe the lessee, or his assigns,
        would have no difficulty in determining the amount of royalty interest which appellees should receive
        if and as oil is produced from said land. W e need not state here that a formula used or the reason
        given for determining amount of rental due under a lease should necessarily be the same formula used
        to ascertain proportionate royalty interests in the oil if and when produced.

Id.

        92
             Id. at 181, 183.

        93
             Id. at 182.

                                                          36
undivided interest. Accordingly, the stakeholders’ interest is less than the entire undivided fee

simple estate and the proportionate-reduction clause is triggered, while in Parks the one-half

undivided interest was the entire undivided fee simple estate and the clause was not triggered.

        Based on the lease’s use of the term “leased premises,” we conclude the lease “covers a less

interest in the oil and gas in all or any part of the leased premises than the entire undivided fee simple

estate” because the lessor’s 50% undivided mineral interest in the leased premises is less than the

entire undivided fee simple estate of the leased premises. We therefore hold the lower courts

properly applied the proportionate-reduction clause.

                                            III. Conclusion

        We affirm the court of appeals’ judgment for the reasons stated.



                                                         ___________________________
                                                         Eva M. Guzman
                                                         Justice

OPINION DELIVERED: June 23, 2017




                                                   37